                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOHN J. TATAR,

              Plaintiff,                             Case No. 2:19-cv-10331
                                                     District Judge Paul D. Borman
v.                                                   Magistrate Judge Anthony P. Patti

GENO D. SALOMONE,
MATTHEW A. ZICK,
DAVID F. GRECO,
DEANNA WARUNEK,
JAMES PILCHAK,
RUTH JOHNSON,
BILL SCHUETTE, and
ANNE BOOMER,

           Defendants
___________________________________/

 ORDER GRANTING THE CITY OF TAYLOR DEFENDANTS’ MOTION
    TO STAY DISCOVERY PENDING RULING ON DEFENDANTS’
    MOTIONS TO DISMISS (DE 19) and HOLDING IN ABEYANCE
  PLAINTIFF’S MOTIONS TO DETERMINE THE SUFFICIENCY OF
 RESPONSES AND/OR OBJECTIONS TO DISCOVERY REQUESTS (DEs
                          21, 22)

      On June 20, 2019, the Undersigned recommended that the Court grant the

State of Michigan and City of Taylor Defendants’ motions to dismiss. I further

suggested that, if the Court agrees with this recommendation, then it should also

decline to exercise supplemental jurisdiction over Plaintiff’s state law claims, 28

U.S.C. § 1367, and remand them to state court. (See DE 18.) Review of my report


                                          1
and recommendation, as well as the City of Taylor’s objections thereto (DE 20), is

now before Judge Borman.

      Upon consideration of my foregoing recommendation, the City of Taylor

Defendants’ June 25, 2019 motion to stay discovery pending ruling on the motions

to dismiss (DE 19) is GRANTED. The stay of discovery will automatically lift in

the event Plaintiff’s case survives either of the pending motions to dismiss. (See

DEs 7, 12.) Accordingly, Plaintiff’s motion to determine the sufficiency of the

State of Michigan Defendants’ discovery responses (DE 21), regarding which a

response has been filed (DE 24), and Plaintiff’s motion to determine the

sufficiency of the City of Taylor Defendants’ discovery responses and objections

(DE 22), regarding which a response has been filed (DE 23), are each HELD IN

ABEYANCE until it is evident whether this case survives either of the pending

motions to dismiss.


Dated: July 24, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
